DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Withdrawn claims 14, 18, and 19 are hereby rejoined because the claims comprises the allowable subject matter of Claim 1. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
HENZE et al., the closest prior art of record, fails to teach B) and wherein at least one of the starting materials comprises a phenoxy group or a derivative of the phenoxy group and wherein all of the starting material have a total water content of less than 0.1% by weight, based on a total of all of the starting materials in the preparation and wherein the preparation, or a sum of a mixture of the thermoplastic polyurethane comprised in the preparation and of all other starting materials, has a phenol content of less than 50 ppm by weight. 
HENZE et al. teaches processes for producing TPU (thermoplastic polyurethane). The thermoplastic polyurethanes can be produced by reacting (a) isocyanates with (b) compounds which are reactive toward isocyanates and have a molecular weight of from 500 to 10,000 such as polycarbonate diols [0069] and polyether diols [0069, 0079, 0086, 0088, and 0100], (c) chain extenders, if appropriate in the presence of (d) catalysts and/or (e) customary auxiliaries [0068-0074]. The isocyanate is incorporated into the thermoplastic polyurethane by means of an extruder, preferably a twin-screw extruder [0037]. The concentrate (i) is added to the thermoplastic polyurethane by introduced into an extruder and melting and mixing them in a molten state [0044 and 0047]. Components (a-e) are introduced individually or as a mixture into the extruder, reacted at, temperatures, and the TPU obtained is extruded, cooled and pelletized [0077]. HENZE does not teach the claim limitations of the present invention. Therefore, HENZE fails to disclose or render obvious the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763